Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 10, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0265788 A1 (Judge)
With respect to claims 1 and 13, Judge shows a slide rail assembly, comprising:  5a first rail (32, Fig.12); a second rail (40, Fig.12, Fig.7) movably connected to the first rail, wherein the second rail (40) has a first portion (vertical portion, Fig.12) and a second portion (90);  10a first support rail (30) fixedly connected to the first portion of the second rail (40, Fig.12, via 38); a second support rail (part 94 of 24 closest to rail 22, Fig.12) movably connected to the second portion (90) of the second rail (via 22);  15a third rail (other 94 of 24, Fig12) fixedly connected to the second support rail (Fig.12); and a third support rail (26) movably connected to the third rail (Fig.4).  
With respect to claims 10 and 13, Judge shows wherein the third rail (94 closest to 26, Fig.12) is fixedly connected to the second support rail (94 closest to 22, Fig.12) through at least one connecting member (fasteners 102, Fig.12).  

With respect to claim 20, 15wherein the connecting member (40) includes a first portion (flange connected to 22), a second portion (at 40, Fig.12), and a middle portion (at 90, Fig.12) connected between the first portion and the second portion, the first portion and the second portion are substantially perpendicularly connected to the middle portion (Fig.12) and extend in different directions respectively, the first portion is fixedly connected to the 20second support rail (22), and the second portion (at 40, Fig.12) is fixedly connected to the third rail (30, via fastener 38, Fig.12).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0227666 A1 (CHEN) in further view of DE102016216904A1 (Koenig; using US 10,888,157 B2 for translation)
With respect to claim 1, CHEN shows a slide rail assembly, comprising:  5a first rail (22); a second rail (24) movably connected to the first rail, wherein the second rail has a first portion and a second portion;  10a first support rail (28) fixedly connected to the first portion (56) of the second rail (24, section 0038); a second support rail (26) movably connected to the second portion of the second rail. With respect to claim 1, CHEN doesn’t show a third rail and third support rail.
Koenig shows 15a third rail (bottom 108, Fig.3), fixedly connected to the second support rail (top 108, Fig.3) via connecting member (member 136a, Fig.1, Fig.3); and a third support rail (bottom 110, Fig.3) movably connected to the third rail (bottom 108, Fig.3).  It would have been obvious to one having ordinary skill in the art to include a third rail and third support rail to the rail assembly of CHEN as shown by Koenig, in order to provide a further more stable guidance for the devices mounted on the rails during the extension direction of the rail assembly.  
With respect to claim 2, the combination (CHEN) shows wherein the first rail (22) is provided with a 20limiting feature (45) between a front end and a rear end of the first rail, the second support rail (26) is provided with a corresponding feature (74, Fig.4), and when the second rail (24) reaches a first extended position after displacement with respect to the first rail from a first retracted position in an opening direction, the second support rail (26) abuts against the limiting feature (45) through the corresponding 
With respect to claim 3, the combination (CHEN) shows wherein when the second rail (24) reaches a second extended position after displacement from the first extended position in the opening direction (Fig.10), there is a predetermined distance between a rear end of 30the first support rail (28) and a front end of the second support rail (26, Fig.10).  
With respect to claim 4, the combination (CHEN) shows further comprising an engaging member (80, Fig.4)- 20 - disposed on the second rail (24) such that, when at the second extended position with respect to the first rail (Fig.10), the second rail (24) is engaged with the first rail (22) through the engaging member (80, at 84, Fig.9C on 43a of first rail 22) and is thus kept from displacement from the second extended position in a retracting direction (section 0044, Fig.9c at 84 and 43a, Fig.10).  
With respect to claim 5, the combination (CHEN) shows further comprising an operating member (82, Fig.4) disposed on the second rail, wherein the operating member (82) is configured to drive the engaging member (80) out of engagement with the first rail (22, section 0046, portion 86 pushes engaging member 80 and lifts projection  84 out of engagement with 43a of first rail 22, Fig.12).  
10	With respect to claim 10, the combination (Koenig) shows wherein the third rail (108, Fig.3) is fixedly connected to the second support rail (top 108) through at least one connecting member (136a, Fig.1, Fig.3).  
With respect to claims 13-16, the combination teaches the claimed device as discussed above in claims 1-5.
.

Allowable Subject Matter
5.	Claims 6-9, 11, 12, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIWOT E TEFERA/Examiner, Art Unit 3637